Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

SIX DIMENSIONS, INC.,
Plaintiff,
Case No. 4:17-CV-02680

Vv.

PERFICIENT, INC. and
LYNN M. BRADING,

Seman enna! mae” Nanette senate gt Sat! eel

Defendants.

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
MEMORANDUM OF LAW IN SUPPORT

L. SUMMARY OF ARGUMENT

Defendants move for summary judgment on all Counts of Plaintiff's Verified
Amended Complaint. (Dkt. No. 53). The contracts upon which Six Dimensions
bases many of its claims are unenforceable and void under applicable California law.
The remainder of Plaintiffs claims lack any competent evidence, and must likewise
be dismissed.

The agreement between Six Dimensions and Defendant Brading - drafted by
Six Dimensions - contains three key provisions: (1) a 2-year post-termination
employee nonhire provision; (2) a 2-year post-termination customer nonsolicitation

provision; and (3) a California choice-of-law provision.'! There is good reason why

 

' Notably, in its initial Verified Complaint, Plaintiff asserted that California law applies. (Dkt.
No. 1, § 14). Recognizing that California law was fatal to its claims, Plaintiff changed the

allegation to assert that Texas law applies, despite the express California choice-of-law provisions
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 2 of 21

Six Dimensions chose California law to apply -- its corporate headquarters were
located in California when Brading signed the Agreement, and it was a California
corporation at the time the parties entered into the Agreement.

Following the California Supreme Court’s landmark decision in Edwards v.
Arthur Andersen LLP, 44 Cal. 4" 937, 189 P. 3d 285 (Cal. 2008), numerous
California courts have held that agreements containing customer nonsolicitation and
employee nonhire provisions like those in the agreement are anticompetitive and
violate California Bus. & Prof. Code section 16600. Section 16600 explicitly states
that “[e]xcept as provided in this chapter, every contract by which anyone is
restrained from engaging in a lawful profession, trade, or business of any kind is to
that extent void.” Section 16600 evinces California’s fundamental policy against all
restraints on trade. Id. at 946. Employee and customer nonsolicitation covenants
are subject to section 16600. See, e.g., Strategix, Ltd. v. Infocrossing West, Inc., 142
Cal.App.4th 1068, 1072 (Cal. Ct. App. 2006).

The agreement does not fall within any of the exceptions to section 16600,
and is therefore void and unenforceable. Accordingly, both Six Dimensions’ breach

of contract and tortious interference with contract claims must be dismissed.

 

in the Agreement. (Dkt. No. 53, 4 19). Plaintiff realizes that the application of California law is
fatal to its contract-related claims.

tN
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 3 of 21

Six Dimensions’ claim for tortious interference with prospective economic
relations fails because Plaintiff cannot prove any independently wrongful or tortious
conduct by Defendants. Each of the individuals who resigned from Six Dimensions
and went to Perficient was an employee at will. Communications about them leaving
Six Dimensions to join Perficient are independently /awful but for the invalid and
unenforceable employee nonhire provisions.

Six Dimensions’ trade secret claims are also deficient, due to the lack of any
protectable trade secrets. Brading and the other former employees are permitted to
use both publicly-available information and their general knowledge, skills, and
experience acquired during employment at Six Dimensions to compete. The
identities, experience, and contact information of Six Dimensions’ employees are
precisely that—general knowledge and experience that are a far cry from protectable
trade secrets.

Six Dimensions’ claim for unfair competition under California law fails
because the statute does not apply extraterritorially; there is no evidence that any

alleged injury or misconduct by Defendants physically occurred in California.

2d
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 4 of 21

If. STATEMENT OF SUMMARY JUDGMENT FACTS?

A. Six Dimensions’ hiring of Brading and the Agreement at
issue.

In August 2014, Six Dimensions hired Lynn Brading (“Brading”) as a
Corporate Partnership Manager. (Brading Depo., at 6). Throughout her
employment with Six Dimensions, Brading was an at-will employee. (Plaintiff's
Responses to Request to Admit, Request No. 1, copy attached as Ex. H).

Six Dimensions required Brading to sign a Confidential Information and
Invention Assignment Agreement (“Agreement”) which it emailed to Brading from
its California corporate headquarters. Ud. at 22, Exh. 24). The Agreement expressly
states that Six Dimensions was a California corporation at that time. (/d. at Exh. 24,
p. 1). Six Dimensions’ California-based HR employee signed the Agreement on
behalf of Perficient. (Ud. at Exh. 24, p. 5; Harris Depo., at 86-87).

The Agreement contains three key provisions: (1) a 2-year post-termination
employee nonhire provision; (2) a 2-year post-termination customer nonsolicitation

provision; and (3) a California choice of law provision.’

 

? The facts set forth in this summary judgment motion are based on the deposition testimony of
Lynn Brading, Dan Klco, Jeanette Gomez, Ryan McCullough, Edward Hoffman, Aaron Price, and
Tandy Harris. True and correct copies of the pertinent portions of the condensed deposition
transcripts of these witnesses are included as Exhibits A through G, respectively.

> Those provisions specifically provide as follows:

8. Solicitation of Employees, Consultants, Customers and Suppliers

(a) During the term of my Relationship with the Company and for a period of
two (2) years after the termination of my Relationship for any reason (whether
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 5 of 21

Six Dimensions chose California law because that is where Six Dimensions
was incorporated and where it was originally located. (Harris Depo., at 97).
California is where Six Dimensions’ corporate headquarters were located from the
time the office opened until sometime in 2018. (/d. at 46-47).*

B. _ Brading resigns from Six Dimensions and goes to work for
Perficient.

On June 10, 2015, Brading resigned her employment with Six Dimensions to

go work for Perficient. (Brading Depo., at 20). Six Dimensions cannot identify any

 

voluntary or involuntary), I will not, directly or indirectly, solicit, recruit or hire
any employee or consultant of the Company to work for a third party other than the
Company or assist any third party, person or entity to solicit, recruit, or hire any
employee or consultant of the Company, or knowingly engage in any activity that
would cause any employee or consultant to violate any agreement with the
Company.

(b) During the term of my Relationship with the Company and for a period of two
(2) years after the termination of my Relationship for any reason (whether voluntary
or involuntary), I will not, directly or indirectly, solicit, entice or induce any
Customer or Supplier (as defined below) of the Company to become a Customer or
Supplier of any other person or entity engaged in any activity competitive with the
Company or its affiliates, or to cease doing business or reduce its business with the
Company or its affiliates, and I will not assist any person or entity in taking any
such action.

10. General Provisions.

(a) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State
of California, without giving effect to the principles of conflict of laws.

(Brading Depo., Exh. 24, #8, 10).

‘In 2015, when Six Dimensions hired Harris, he immediately changed the California law provision
in Six Dimensions’ agreements to New York law, because the California law provisions were
“incorrect.” (Harris Depo., at 29, 95, 135).
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD_ Page 6 of 21

company documents or property that Brading took with her when she left. (Harris
Depo., at 178-79, 184).

C. In the Fall of 2015, other individuals resign from Six
Dimensions to work for Perficient.

2015 was a chaotic year for employees at Six Dimensions. The SEC indicted
Benjamin Wey, a large investor in Six Dimensions, for fraud. (Klco Depo., at 162,
182; Harris Depo., at 210). In late 2015, NASDAQ delisted Six Dimensions’ stock.
(Harris Depo., at 70, 195-96). Six Dimensions held town hall meetings with its
employees to discuss the delisting of its stock on NASDAQ. (/d. at 209).

Seven employees (in addition to Brading) resigned their jobs at Six
Dimensions and went to work for Perficient in 2015: Sothea Nim, Nick Whittenburg,
Eddie Yao, Dan Klco, Ryan McCullough, Aaron Price, and Matt Shields
(collectively referred to as “the Former 6D Employees”). (See Plaintiff's Verified
Amended Complaint, Dkt. No. 53, at § 62). Each was an employee at will during
his employment with Six Dimensions. (Plaintiff's Responses to Requests to Admit,
Request Nos. 3, 5, 7, 9, 11, 13, and 15).°

Jeanette Gomez was one of Perficient’s recruiters. (Gomez Depo., at 24-25).

Gomez recruited the Former 6D Employees to come work for Perficient. (/d. at 53-

 

> Each of the Former 6D Employees also signed agreements with Six Dimensions containing
employee nonhire provisions, customer nonsolicitation provisions, and California law provisions.
See, e.g., Price Depo., Exh. 46; McCullough Depo., Exh. 50; Klco Depo., Exh. 38. These

agreements are also void and unenforceable under California law.
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD_ Page 7 of 21

57). She sent standard template emails via LinkedIn to some or all of the Former
6D Employees. (/d. at 117-19, Exh. 3).

Brading provided Gomez the names of individuals that she (Ze. Brading)
worked with while at Six Dimensions, and the links to the LinkedIn profiles of
certain individuals. (Brading Depo., at 89-90, 194). Six Dimensions admits that
“personal [ | e-mail address, telephone number or contact information on Linked In”
is public information that is not confidential. (Harris Depo., at 173-74). Brading
did not provide any Six Dimensions’ trade secrets (if it has any) to Gomez to recruit
the Former 6D Employees. (Gomez Depo., at 108).

D. Ryan McCullough’s work for Perficient’s preexisting client
Medtronic.

Six Dimensions asserts that Perficient sought and obtained Six Dimensions’
confidential information from McCullough. (See Verified Amended Complaint,
Dkt. No. 53, 7 134). The indisputable facts refute Six Dimensions’ assertion.

Perficient hired McCullough in November 2015. (McCullough Depo., at 100-
101). In June 2015, months before Perficient hired McCullough, it started work on
a project for a customer, Medtronic, pursuant to a Statement of Work. (Hoffman
Depo., at 75, 97-99, 107).

While employed by Six Dimensions. McCullough had worked on a project

for Medtronic to maintain and update Medtronic’s existing web site. (McCullough
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 8 of 21

Depo., at 68). It involved programming and code work, code that is owned by
Medtronic, not Six Dimensions. (/d. at 177).

The project McCullough worked on after Perficient hired him was an entirely
different one—one to develop a brand new Medtronic website. (/d. at 68; Hoffman
Depo., at 74). Perficient started from scratch on developing the brand new
Medtronic web site. (McCullough Depo., at 184). McCullough does not believe he
used any of the contributions to the Medtronic-owned code base after he left Six
Dimensions and joined Perficient. (/d. at 178).

E. Dan Klco’s Blog Post

Klco wrote a blog post while employed by Six Dimensions that was on the
Internet (and remains on the Internet today). (Klco Depo., at 88-89, 110, Exh. 40).
One of the blog posts that he wrote described how users could utilize something
known as an Apache Sling tool. (/d. at 93, 98).

After Perficient hired Klco, he published an article about the same general
Apache Sling topic. (Ud. at 91, Exh. 41). Klco newly-authored this article and it
contained different images from the blog he posted at Six Dimensions; he did not re-
publish the Six Dimensions blog post; he did not copy or “paste” anything from the
Six Dimensions blog post. (/d. at 104, 109, 112, 121, Exh. 41). Instead, at Perficient,

he opened up the application with the new version of Adobe Experience Manager
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 9 of 21

and took a new screen shot of the images contained in the Perficient blog post. (/d.
at 112, 116).
lt. ARGUMENT AND AUTHORITIES

A. Plaintiff’s breach of contract claim (Count IV) fails because
the Agreement is void and unenforceable.

1. California Bus. & Prof. Code Section 16600 reflects
California law that refuses to enforce restraints of trade.

 

Restraints against competition are illegal under applicable California law. See
Edwards v. Arthur Andersen LLP, 44 Cal. 4th 937, 946, 189 P. 3d 285 (Cal. 2008).
Bus. and Prof. Code section 16600 explicitly states that “[e]xcept as provided in this
chapter, every contract by which anyone is restrained from engaging in a lawful
profession, trade, or business of any kind is to that extent void.” In Edwards, the
most recent California Supreme Court decision on this issue, the Court again
affirmed the importance of this policy, noting that section 16600 “evinces a settled
legislative policy in favor of open competition and employee mobility.” Jd.

2. Unless a covenant falls within one of the enumerated
statutory exceptions to Section 16600, it is void.

 

In Edwards, Arthur Andersen argued that restraints that do not entirely
prevent a person from engaging in a chosen business, trade or profession, but merely

regulate some aspect of post-employment conduct (e.g., to prevent solicitation of
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 10 of 21

the former employer’s personnel), are not within the scope of section 16600. Jd. at
947.

The California Supreme Court rejected the narrow restraint argument as
inconsistent with the plain text of section 16600, which it declared as
“unambiguous.” Jd. at 948-50. The Edwards court went on to state that restrictive
covenants “are invalid under section 16600 in California, even if narrowly drawn,
unless they fall within the applicable statutory exceptions...” Jd. at 955; see also
Golden v. Cal. Emergency Physicians Med. Group, 782 F.3d 1083, 1091 (9" Cir.
2015); Couch v. Morgan Stanley & Co., 2015 U.S. Dist. LEXIS 104021, at * 53
(E.D. Cal. Aug. 6, 2015) (“Since Edwards, the California courts have made clear
that section 16600 provides an across-the-board prohibition on non-solicit clauses,
unless one of the limited statutory exceptions applies... In other words, the Ninth
Circuit’s ‘narrow restraint’? exception is no longer applicable after Edwards.”).
(emphasis added).

Several other California federal courts have also invalidated employee
nonsolicitation and nonhire clauses as violative of section 16600. In Fields v. OSP,
Inc., 2012 U.S. Dist. LEXIS 78001 *24 (C.D. Cal. June 4, 2012), the employee
nonsolicitation clause purported to preclude plaintiff from “induc[ing] or

attempt[ing] to induce” any of defendant’s employees from leaving their
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 11 of 21

employment for twelve months after employment. The Court declared it illegal,
explaining:
Such restrictions are per se unlawful under California law regardless
of the reasonableness of the covenant, because “an employer cannot by
contract restrain a former employee from engaging in his or her

profession,” as paragraphs 1(a)-(e) and 3(b) of the agreement attempt
to do here.

Id. at *27 (emphasis added); see also, SriCom, Inc. v. eBisLogic, Inc., 2012 U.S.
Dist. LEXIS 131082 * 12 (N.D. Cal. Sept. 13, 2012) (covenant by which recruiter
could not solicit or hire any employees who were working for plaintiff for one year
violates section 16600 and is void).

3. The Agreement is void.

The customer nonsolicitation and employee nonhire provisions in the
Agreement are even broader than those struck down in the cases discussed above.
The customer nonsolicitation provision proscribes Brading from soliciting, enticing,
or inducing any Customer or Supplier of Six Dimensions (as defined in the
Agreement) to cease or reduce its business with Six Dimensions by doing business
with any other competitor, for 2 years. (Brading Depo., Exh. 24, 9 8(b)). The

definition of Customers broadly includes not only all customers of Six Dimensions,
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 12 of 21

but prospective and past customers of Six Dimensions as well. (/d.).° The customer
nonsolicitation provision is patently unenforceable under California law.

The employee nonhire provision in the Agreement is also unenforceable. It
prohibits Brading from soliciting, recruiting, or hiring or assisting in the soliciting,
recruiting, or hiring of any employee or consultant of Six Dimensions, again for 2
years. (/d. at J 8(a)).

Both the customer nonsolicitation and the employee nonhire provisions
restrain competition in multiple ways, restricting the opportunities of not only
Brading but also Six Dimensions’ employees and competitors in the marketplace.
None of the statutory exceptions to section 16600 applies. The Agreement is void
under Edwards and section 16600.

4, The unenforceable covenants in the Agreement cannot be
saved.

There is no basis for the Court to re-write illegal contract clauses that Six
Dimensions failed to properly draft in the first place. In Kolani v. Gluska, 64
Cal.App.4th 402 (Cal. Ct. App. 1998), the California court of appeals explained that
“courts reform contracts only where the parties have made a mistake, and not for the
purpose of saving an illegal contract.” Jd. at 407 (internal citations omitted). The

court of appeals in Kolani further emphasized that trial courts “should not rewrite

 

° Six Dimensions is taking the position in this lawsuit that it has lost current and prospective
customers as a result of Brading’s alleged actions. (Plaintiff's Response to Defendants’ Second
Set of Interrogatories, Interrogatory No. 1, attached as Ex. I).
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 13 of 21

the broad covenant not to compete into a narrow bar on theft of confidential
information.” /d. at 408.
B. Plaintiff's tortious interference with contract claim (Count
1) fails because it cannot demonstrate the existence of a
valid contract.

One of the required elements for a tortious interference with contract claim is
that a valid contract exists. See, e.g., Stemtech Int’l Inc. v. Drapeu, 2016 U.S. Dist.
LEXIS 178591, *31 (W.D. Tex. Dec. 27, 2016) (citation omitted); see also Ski River
Dev., Inc. v. McCalla, 167 S.W.3d 121, 140 (Tex. App. 2005). Six Dimensions
cannot establish the existence of a valid contract that Perficient allegedly interfered
with.

As demonstrated above, the Agreement between Six Dimensions and Brading
is void under California law. So too are the agreements signed by the Former 6D
Employees, which are also governed by California law, for the same reasons.’

Moreover, Brading and each of the Former 6D Employees were employees at
will while working for Six Dimensions. (See Exhibit H, Answers to Request Nos.
1, 3,5, 7,9, 11, 13, and 15). Either Six Dimensions or any of the individuals could
terminate their employment relationship at any time, for any reason, with or without

notice. Thus, “merely inducing one of the parties to exercise his right to terminate

contractual relations after giving the required notice” does not constitute tortious

 

’ See Price Depo., Exh. 46; McCullough Depo., Exh. 50; Klco Depo., Exh. 38.
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 14 of 21

interference with contract under Texas law. Faucette v. Chantos, 322 $.W.3d 901,
914 (Tex. App. 2010) (citation omitted); see also ACS Investors v. McLaughlin, 943
S.W.2d 426, 430 (Tex. 1997).

C. Plaintiff’s tortious interference with prospective economic
relations claim (Count U1) fails because there are no facts
showing independently wrongful or tortious conduct by
Defendants.

The elements of this claim are similar to those of a tortious interference with
contract claim, except that Plaintiff need not allege the existence of a valid contract.
Coinmach Corp. v. Aspenwood Apartment Corp., 417 S.W.3d 909, 923 (Tex. 2013).
Six Dimensions must prove conduct that was independently tortious or wrongful,
i.e., that Defendants’ conduct would be actionable under a recognized tort. See Wal-
Mart Stores, Inc. v. Sturges, 52 S.W.3d 711, 726 (Tex. 2001). Moreover, Six
Dimensions must prove that the act interfered with a reasonably probable contract
that would have been entered into but for the interference. Coinmach, 417 S.W.3d
at 924.

Here, Six Dimensions’ prospective economic relations claim is based on
Defendants’ purported interference with Six Dimensions’ at-will relationships with
the Former 6D Employees. (See Dkt. No. 53, Ff 96, 107). Six Dimensions cannot
demonstrate any independently wrongful or tortious conduct on the part of

Perficient, nor can Six Dimensions demonstrate any reasonable probability that the

Former 6D Employees would have maintained their employment relationship with
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 15 of 21

Plaintiff. Neither Brading’s nor Perficient’s approaching and encouraging of the
Former 6D Employees to join Perficient is an independently wrongful act.

There is simply no evidence of an otherwise wrongful act, other than the
purported violation of the unenforceable agreements. These alleged actions of
interference, regardless of Six Dimensions’ allegations as to the number of
employees or the employees’ alleged value and potential value, are independently
lawful but for the invalid and unenforceable employee nonhire provisions Six
Dimensions seeks to impose here.

D. _—Plaintiff’s claim against Brading for unfair competition

under California law (Count ID) fails because there is no

evidence that any injury or misconduct by Defendants
physically occurred in California.

 

Plaintiff does not have a cognizable claim for unfair competition under
California’s Unfair Competition Law, Cal Bus. & Prof. Code § 17200 et seg.
(“UCL”).® This law does not apply extraterritorially (i.e., outside of California).

As the California Supreme Court has explained: “[n]Jeither the language of the
UCL nor its legislative history provides any basis for concluding the Legislature
intended the UCL to operate extraterritorially. Accordingly, the presumption against

extraterritoriality applies to the UCL in full force.” Sullivan v. Oracle Corp., 51 Cal.

 

® Plaintiff seeks a permanent injunction and attorneys’ fees as part of this claim. (Dkt. No. 53, €
84). However, the UCL does not permit Plaintiff to recover damages, attorney’s fees or costs.
Zhang v. Superior Court, 57 Cal. 4" 364, 371 (Cal. 2013) (“Prevailing plaintiffs are generally
limited to injunctive relief and restitution. Plaintiffs may not receive damages . . . or attorney fees.”
(citations omitted) (alterations in original)).
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 16 of 21

4th 1191, 1207 (Cal. 2011); see also Wilson v. Frito-Lay N. Am., Inc., 961 F. Supp.
2d 1134, 1147 (N.D. Cal. 2013).

Six Dimensions may argue that the California law provision in the Agreement
would permit the application of the UCL here. The court in O’Connor v. Uber
Techs., Inc., 58 F. Supp. 3d 989, 1004 (C.D. Cal. 2014) rejected that argument,
reasoning that to the extent California law applies, it “incorporates all of California
law—including California’s presumption against extraterritorial application of its
law.” Jd. at 1005. Thus, there is no basis to apply the UCL here, and Six Dimensions’
UCL claim must be dismissed.

E. _‘ Plaintiff’s remaining claims (Counts V - VIID) fail because

there is no evidence of any protectable trade secrets that
Defendants took.

Plaintiff's remaining causes of action alleging unfair competition, unjust

enrichment, and misappropriation of trade secrets (under both the Texas and

California Uniform Trade Secrets Acts) are, in essence, the same claims

denominated somewhat differently.” At the core of each claim lies Six Dimensions’

 

° Under Texas common law, “unfair competition” includes several causes of action including: (1)
passing off, i.e., misrepresenting one’s own goods or services as someone else’s, or palming off,
i.é., misrepresenting someone else’s goods or services as one’s own; (2) trade secret
misappropriation; or (3) common law misappropriation. See, e.g., Taylor Publ’g. Co. v. Jostens
Inc., 216 F.3d 465, 486 (Sth Cir. 2000). The similarity in these claims is the alleged taking and use
of a trade secret. Defendants analyze Six Dimensions’ duplicative trade secret claims under Texas
law. But the trade secret claims also fail for the same reasons under California law—there is no
evidence of any protectable trade secret.
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 17 of 21

allegation that Defendants misappropriated the identities, skill sets, and knowledge
base of Six Dimensions’ employees. (See Dkt. No. 53, J§ 129-30, 161, 163).!°

Six Dimensions’ unfair competition and unjust enrichment claims are
preempted by the Texas Uniform Trade Secrets Act (“TUTSA”), which governs all
trade secret misappropriation that occurs after September 1, 2013. See TEX. CIv.
PRAC. & REM. CODE § 134A.007(a). The events giving rise to Six Dimensions’
purported claims occurred after September 1, 2013.

Under TUTSA, a required element of a trade secret claim is the existence of
a trade secret. See, e.g., Stemtech, 2016 U.S. Dist. LEXIS 178591 at *31 (citation
omitted). It is black letter Texas law that “[a]n employee may use his general

knowledge, skill and experience acquired in the former employment to compete.”

 

0 Plaintiff includes references to the Lanham Act and to copyright law as part of its unfair
competition claim. (Verified Amended Complaint, {§ 143, 155).

A Lanham Act claim requires evidence demonstrating the following: (1) a false or misleading
statement of fact about a product; (2) that such statement either deceived, or had the capacity to
deceive, a substantial segment of potential consumers; (3) that the deception was material, in that
it is likely to influence the consumer’s purchasing decision: (4) that the product is in interstate
commerce; and (5) that plaintiff has been or is likely to be injured as a result of the statements at
issue. See, e.g., Woodjoy Enters, Inc. v. Wise Cracker, Inc., 2002 U.S. Dist. LEXIS 14986 **19-
20 (N.D, Tex. August 12, 2002) (granting summary judgment for defendant on the plaintiffs
Lanham Act claim). In this case, there is no evidence supporting elements (1) through (3) and (5)
of the Lanham Act portion of Plaintiffs unfair competition claim.

A copyright infringement claim requires evidence demonstrating the following: (1) ownership of
a valid copyright; and (2) copying by the defendant of constituent elements of the work that are
original. See, e.g., General Universal Sys. v. Lee, 379 F.3d 131, 141 (5" Cir. 2004). In this case,

there is no evidence that Klco actually used any copyrighted material of Six Dimensions to create
the Apache Sling article that he wrote while at Perficient.

Defendants are also entitled to summary judgment on Plaintiffs Lanham Act and copyright
infringement allegations in its unfair competition claim.
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 18 of 21

Id. at *37 (citation omitted). The employee may do so “even if the former
employment has acted to increase his skills and if such training is complex and
extensive.” /d. (citation omitted). “Experience is not confidential.” Kenyon Int’l
Emergency, Servs. v. Malcolm, 2010 U.S. Dist. LEXIS 55283 *6 (S.D. Tex. June 7,
2010).

The identities, experience and contact information of Six Dimension’s
employees do not constitute a trade secret. This information is readily available
online, through social media sites such as LinkedIn, and derives value from being
known to the public, rather than kept secret. Such public, non-trade secret
information consisting of names and links to LinkedIn profiles is all that Brading
provided to Perficient. (Brading Depo., at 89-90, 194). Six Dimensions admits that
“personal, e-mail address, telephone number or contact information on Linked In”
is public information that is not confidential. (Harris Depo., at 173-74).

Moreover, Harris, Plaintiff's VP of Global HR, admitted that Six Dimensions’
employees accumulate much in the way of general skills and knowledge:

Q. Okay. And I don’t want to put words in your mouth, sir, so what
would consider to be general skills and knowledge?

A. The way that we handle clients, our methodology, a number of
people came to us very early in their career. We put them
through training programs and had them certified. Specifically
in our web experience group. They became AEM certified.
Some multiple certifications. The company paid for those.

Q. Okay.
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 19 of 21

A. The way we contact clients and how we — I don’t know the
correct word for it — the way that we — the way that we basically
handle a client. It’s not only project management and the
methodology, but it’s almost like the cultural aspects of the way
we approach clients and the way we deal with clients.

Q. Any other categories of information that you consider to be
general skills and knowledge?

To clarify, through 6D, right?
Q. Through 6D.
A. Company blogging activities.

(Harris Depo., at 152-53).

McCullough did not misappropriate any trade secrets. The indisputable
evidence is that he worked on an entirely different Medtronic project for Perficient
and did not use any of the contributions to the Medtronic code base. (McCullough
Depo., 68, 178; Hoffman Depo., at 74). Moreover, it is undisputed that the code
base belongs to Medtronic, not Six Dimensions. (McCullough Depo., at 177).

KIco did not misappropriate any of Six Dimensions’ trade secrets either. The
Apache Sling blog post that Klco published was on the Internet, and remains on the
Internet today — making it publicly available and NOT a trade secret. (Klco Depo.,
at 88-89, 110, Exh. 40). Klco wrote an entirely new Apache Sling blog post from
scratch after he began working for Perficient. (/d. at 104, 109, 112, 121, Exh. 41).

There is simply no evidence that Defendants or any of the Former 6D

Employees misappropriated any of Six Dimensions’ trade secrets. Brading and the
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 20 of 21

Former 6D Employees are permitted to use public information like names and
LinkedIn profiles, as well as all of the general skills and knowledge they acquired
while at Six Dimensions, to compete against Six Dimensions.
IV. CONCLUSION
Defendants respectfully request that the Court grant their motion for
summary judgment, dismiss Plaintiff's Verified Amended Complaint with
prejudice, and award Defendants their costs and such other and further relief as the

Court deems appropriate. A proposed Order is attached as Exhibit J.
Case 4:17-cv-02680 Document 102 Filed on 10/30/18 in TXSD Page 21 of 21

Dated: October 30, 2018 Respectfully Submitted,

/s/ Robert D. Shank

Adam D. Hirtz, SDTX #3209507
Jackson Lewis P.C.

222 South Central Avenue, Suite 900
St. Louis, Missouri 63105

(314) 746-4809

Fax (314) 746-4848
adam.hirtz@jacksonlewis.com

Patrick S. Richter (State Bar No.

00791524)

Jackson Lewis P.C.

816 Congress Avenue, Suite 1530
Austin, Texas 78701

(512) 362-7100

Fax (512) 362-5574

patrick .richter(@jacksonlewis.com

Robert D. Shank (admitted pro hac vice)
Jackson Lewis P.C.

425 Walnut Street, Suite 2300
Cincinnati, Ohio 45202

(513) 621-3440

Fax (513) 621-4449
robert.shank@jacksonlewis.com

ATTORNEYS FOR DEFENDANTS

CERTIFICATE OF SERVICE

I hereby certify that on October 30, 2018, I filed the foregoing using the
electronic filing system in accordance with this Court’s e-service protocols, which
constitutes service upon the following counsel of record:

John P. Bostany

The Bostany Law Firm PLLC

3 World Financial Center, 24" Floor
New York, New York 10281

4842-1469-3753, v. 1

/s/ Robert D. Shank
Robert D. Shank
